DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO:1 in the reply filed on 4/1/2022 is acknowledged.

Claims 40-58 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statement filed on 12/10/2021 has been considered.  A signed copy is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that the bacterial strain NCIMB 42341 is required to practice the claimed invention.  As such it must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the bacterial strain.
It is noted that Applicants have referred to a deposit of the bacteria, but there is no indication in the specification as to public availability.  The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception ( 37 CFR 1.808(b)), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).
If a deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that:
(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
(e) the deposit will be replaced if it should ever become inviable.

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claim is drawn to a method of increasing microbiotia diversity by administering a composition comprising a strain of Bacteroides thetaiotaomicron comprising a 16S rRNA gene sequence with at least 95% sequence identity to one of SEQ ID NO:1-12 and which is deposited as NCIMB 42341.
The claims do not describe this bacterial strain other than by the sequence identity and the accession number.  However, the specification states on page 12 that, “References to cells of the Bacteroides thetaiotaomicron strain deposited under accession number NCIMB 42341 encompass any cells that have the same safety and therapeutic efficacy characteristics as the strains deposited under accession number NCIMB 42341.”  Therefore, the cells are not actually limited to the deposited strain but instead also include any cells with the same safety and therapeutic efficacy characteristics of the deposited strain.  The specification does not disclose what the safety and therapeutic efficacy characteristics of the deposited strain and provides no indication as to what cells or cellular structures are required to have these characteristics.  The specification does not disclose any strain other than the deposited strain.
Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of the strain actually deposited as NCIMB 42341, the skilled artisan cannot envision the detailed chemical structure of the encompassed bacterial strains, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Therefore, only the strain actually deposited as NCIMB 42341, but not the full breadth of the claim, meets the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed is not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision. (See page 1115).  

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 58 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 58 is rendered indefinite by the phrase “strain deposited under accession number 42341 at NCIMB.”  The specification states on page 12 that, “References to cells of the Bacteroides thetaiotaomicron strain deposited under accession number NCIMB 42341 encompass any cells that have the same safety and therapeutic efficacy characteristics as the strains deposited under accession number NCIMB 42341.”  Therefore, the cells are not actually limited to the deposited strain but instead also include any cells with the same safety and therapeutic efficacy characteristics of the deposited strain.  As the specification does not provide the safety and therapeutic efficacy characteristics of the deposited strain, it is not clear what cells would be encompassed.  Furthermore, based on language alone, it does not make sense to recite that the cells are limited to the strain deposited as NCIMB 42341 when the cells are not actually limited to the deposited strain.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 40-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 60-79 of copending Application No. 17/226,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are recited in the copending claims.  The claims are clearly anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 40-41, 44-50, and 52-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 68-57 of copending Application No. 16/247,834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  
The instant claims are drawn to methods of increasing microbiotia diversity by administering a composition comprising a strain of Bacteroides thetaiotaomicron comprising a 16S rRNA gene sequence with at least 95% sequence identity to one of SEQ ID NO:1-12.  
The copending claims are drawn to methods of treating an inflammatory disorder in a subject by administering a pharmaceutical composition comprising the Bacteroides thetaiotaomicron strain deposited under accession number NCIMB 42341.  The inflammatory disorders include IBS, IBD, and Crohn’s among other disorders.  The copending claims include the method where the composition is formulated for oral administration, the strain is viable, and where the composition contains a single strain.  As one cannot separate the characteristics of a product from that product, administration of the same product to the same population would necessarily lead to the same effects.  Therefore, the limitations recited in instant claims 41 and 47-49 would inherently be met by practicing the method of the copending claims.  While the copending claims do not recite that the composition is formulated as a tablet, capsule, or powder, these are some of the most common forms of orally administered pharmaceutical compositions.  Therefore, their use would have been obvious because it would be applying a known technique to a known product ready for improvement to yield predictable results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 40-41 and 44-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson et al (WO2016/102950; IDS filed 12/10/2021).
The instant claims are drawn to methods of increasing microbiotia diversity by administering a composition comprising a strain of Bacteroides thetaiotaomicron comprising a 16S rRNA gene sequence with at least 95% sequence identity to one of SEQ ID NO:1-12.  
The strain NCIMB 42341 is disclosed in the instant specification as comprising SEQ ID NO:1.
Patterson et al disclose pharmaceutical compositions comprising Bacteroides thetaiotaomicron NCIMB 42341 and a pharmaceutically acceptable excipient, carrier, or diluent (see page 1, lines 29-31 and page 16, lines 30-33).  The composition is formulated for oral administration, contains live cells, is lyophilized, and can be in the form of a tablet, capsule, or powder (see page 20, lines 20-26).  Patterson et al states that the composition may include other bacterial species, which means that the composition also may not include other species (see page 20, lines 26-27).  The composition is administered in order to treat disorders including IBS, IBD, and Crohn’s (see claims 16 and 29).   As one cannot separate the characteristics of a product from that product, administration of the same product to the same population would necessarily lead to the same effects.  Therefore, the limitations recited in claims 41 and 47-49 would inherently be met by practicing the methods disclosed by Patterson et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645